March 2d, 1816, the president pronounced the court’s opinion, as follows:
The court, without deciding on the merils of the cause, is “ of opinion that the proceedings (herein, and judgment thereon, “ are erroneous, in this, that the plea is defective, as it does not “ answer the count as to the demandant, Henley Boggess ; nor “ is there aiiy replication to the plea. The judgment is therefore reversed with costs ; all the proceedings subsequent to “ the count are set aside ; and the cause is remanded for far-!i ther proceedings.